which is evidence that a reasonable mind could accept as adequately
                supporting the agency's conclusions.       Nassiri v. Chiropractic Physicians'
                Bd., 130 Nev. „ 327 P.3d 487, 489 (2014). Questions of law are
                reviewed de novo without deference to the agency's determinations. Id.
                            Having considered appellant's proper person appeal statement
                and the record on appeal, we conclude that substantial evidence in the
                record supports the Promotional Review Board's decision, as affirmed by
                the Civil Service Board, that appellant failed to show that he was
                improperly disqualified from the lieutenant promotional eligibility list.
                See NRS 233B.135(2) (placing the burden of proof on the party attacking
                the administrative decision). Accordingly, we affirm the district court's
                order denying appellant's petition for judicial review.
                            It is so ORDERED.'


                                                      .94A
                                         Hardesty


                                           '   J.                                      J.
                Douglas                                      Cherry




                      'Additionally, we find no merit to appellant's claim that the district
                court judge expressed prejudice against him in the proceedings below.
                Furthermore, an aggrieved party in a civil case does not have a
                constitutional right to the effective assistance of counsel, and thus,
                appellant's argument regarding such also lacks merit.        See Hucka bay
                Props., Inc. v. NC Auto Parts, LLC, 130 Nev. „ 322 P.3d 429, 435
                (2014) (explaining that the remedy in a civil case wherein chosen counsel
                is negligent is an action for malpractice).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 cc: Hon. Susan Johnson, District Judge
                      Ray Reyes
                      Clark County District Attorney
                      Clark County District Attorney/Civil Division
                      Charlotte M. Matanane Bible
                      Liesl K. Freedman
                      Marquis Aurbach Coffing
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e